Sebyers, Ch. J.
As we understand, counsel for the plaintiff claim that an appeal was taken in this case to this court, but no evidence thereof is contained in the record. As the defendant makes no appearance, we cannot inquire into the supposed errors argued by counsel. If we could, then we fail to find that any judgment was rendered on the verdict. A motion for a new trial was filed, but whether it was sustained or overruled, does not appear. No errors are assigned except in the argument of counsel. It is, *758there, said “ appellant assigns as error the second, instruction of the court.” But the abstract fails to state the instructions, or any of them, were excepted to, except in the motion for a new trial, and as we have said, we have no means of knowing whether this was sustained or overruled. Besides this, it does not appear the motion for a new trial was made within three days after verdict.
We think the case must be stricken from the docket.